Citation Nr: 1452947	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 10 percent for fecal incontinence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to August 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Lincoln, Nebraska RO, which in pertinent part granted service connection for fecal incontinence, rated 10 percent, and denied service connection for bilateral hearing loss and tinnitus.

The issues of service connection for bilateral hearing loss and the matter of the rating for fecal incontinence are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required. 


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus that became manifest in service and has persisted since.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought in the claim that is addressed on the merits, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   

                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1137; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran claims that he is entitled to service connection for tinnitus because it began ins  service and is related to his exposure to noise therein (as an aeromedical technician).  Based on his service records and his accounts, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of tinnitus.  On an October 1994 periodic examination puretone audiometry revealed an elevated (30 decibel) puretone threshold at 6000 Hertz in the left ear.  The record does not include a report of a service separation examination.

In his September 2010 claim, the Veteran related that he was an Air Force aeromedical technician for the majority of his military career and was exposed to acoustic trauma.  He stated that he had intermittent "exposure related tinnitus" on many occasions, but knew it would resolve and, if it did not, he knew there is no treatment and so he never pursued care for it.  He reported that he now has tinnitus constantly to varying degrees.

On May 2011 VA audiological examination, the Veteran reported having hearing difficulties on and off for the previous 10 years, but noticed it most in the last couple of years.  He reported intermittent tinnitus in both ears, occurring on and off typically on a daily basis, depending on the surrounding environment.  He reported that he first noticed ringing/buzzing high pitched noise around the mid to late 1980s.  The examiner noted that there were no complaints of tinnitus in the Veteran's records.  The examiner opined, that due to a lack of documentation to support a claim of tinnitus and that the Veteran denied symptoms just a couple of years prior to separation, his tinnitus was not as least as likely as not related to his military service.  In a March 2012 addendum, the examiner opined that there were no significant changes in [puretone] thresholds [on audiometric testing] from the Veteran's enlistment to his separation from service.

The Board finds the reasoning provided by the May 2011 VA examiner non-persuasive.  Regarding the observation that there was a lack of documentation of tinnitus contemporaneous with service, the Veteran has explained that when it appeared he either thought that it would resolve, or believed that nothing could be done about it, and therefore did not report it.  That explanation is plausible.  Regarding the Veteran's denial of symptoms two years prior to separation, such denial is not inconsistent with the Veteran report (on May 2011 examination) that he first noted tinnitus in the 1980's, and noted persistent tinnitus during service 10 years prior to the examination (which may place it after the denial of symptoms noted).  Finally, the explanation that there was no significant shift in puretone thresholds from entry on service to separation begs explanation given that the record does not include separation audiometry.  

It is not in dispute that the Veteran has tinnitus as the diagnosis of tinnitus is established based on subjective complaints (and generally is incapable of objective verification), and no medical provider has contested (and the Board finds no reason to question) the Veteran's reports that he has tinnitus.  One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case, and the Board finds no reason to question the credibility of his accounts.  There is nothing in the record that directly contradicts the Veteran's accounts.  Regarding opinion by the May 2011 VA examiner, the Board notes that that examiner did not directly address the credibility of the Veteran's lay accounts.  The observations supporting that examiner's opinion indicating that the Veteran's tinnitus is unrelated to his service may, as indicated above, be refuted by plausible explanation.    

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is shown that the Veteran has tinnitus that began in service (first on an intermittent recurring basis, eventually becoming persistent), and has persistent since.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran contends that his fecal incontinence has worsened since his most recent (March 2012) VA medical examination.  While a new examination is not required simply because of the time which has passed since the last examination (more than two years), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, development for a contemporaneous examination to assess the disability is necessary.  

Regarding service connection for bilateral hearing loss, the Board notes that on October 1994 periodic service examination, puretone audiometry revealed an elevated (to 30 decibels) puretone threshold at 6000 Hertz for the left ear.  On May 2011 VA examination, the examiner opined, in part due to a lack of documentation to support a claim of hearing loss, that the Veteran's hearing loss is not as least as likely as not related to his military service.  In a March 2012 addendum opinion, the VA examiner opined that there were no significant changes in [puretone] thresholds [on audiometric testing] from the Veteran's enlistment to his separation from service.  Significantly, the record does not include a report of separation audiometry.  While frequencies above 4000 Hertz are not for consideration in determining whether there is a hearing loss disability, they may serve to show there is an incipient diminution of hearing acuity.  The Board notes that the finding on October 1994 examination suggests a possibly significant puretone threshold shift during service.  A clarifying advisory medical opinion is needed.  

Finally, there may be relevant VA evaluation or treatment records not yet associated with the record.  Any records of such evaluation or treatment are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following:

1.  Secure for the record copies of the complete updated clinical records of any (and all) pertinent VA evaluation and/or treatment.  
2.  Thereafter, arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his service-connected fecal incontinence associated with irritable bowel syndrome.  The Veteran's entire record, to include this remand and a copy of the criteria in 38 C.F.R. § 4.114, Code 7332 must be reviewed by the examiner in connection with the examination.  [The examiner should note that the Veteran has established service-connection for IBS, and that the rating for that disability is not at issue herein (and to the extent that any symptoms/or impairment found may be distinguished as due solely to IBS, such distinction must be made).  Findings and related impairment noted should be sufficiently detailed to allow for consideration of the criteria in 38 C.F.R. § 4.114, Code 7332.  The examiner must explain the rationale for all opinions.

3.  Also thereafter, arrange for the Veteran to be examined by an otologist or audiologist to determine the likely etiology for his current hearing loss disability (specifically whether it is related to his service/noise trauma therein).  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should note the elevated (to 30 decibels) puretone threshold noted at 6000 Hertz on October 1994 periodic examination during service.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer an opinion that responds to the following: 

What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is any current hearing loss disability found at least as likely as not (a 50 % or better probability) related to the Veteran's service/exposure to noise trauma therein?   The examiner must provide rationale for the opinion, to include discussion of the significance (if any) of the elevated puretone threshold at 6000 hertz noted in the left ear in October 1994.  If the opinion is to the effect that the hearing loss is unrelated to service, the explanation should identify the other (considered more likely) possible etiology for the hearing loss.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board,.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


